Citation Nr: 1816729	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-29 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1957 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran requested a BVA hearing which was scheduled for February 2018, but the Veteran did not appear, and neither the Veteran nor his representative has submitted a statement of good cause or an additional request for a Board hearing.  Therefore, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In an April 1998 RO rating decision, service connection for a back disability was denied. The Veteran was notified of his appeal rights, he did not appeal the decision, and he did not submit additional evidence within one year of the decision.

2. Evidence received since the April 1998 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for low back disability.


CONCLUSIONS OF LAW

1. The April 1998 RO rating decision that denied the claim of entitlement to service connection for low back disability is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The additional evidence received since this final decision is not new and material, and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence 

Generally, a claim that has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105(c). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Id. Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board notes that the RO initially denied reopening the claim for service connection for a low back disability in the October 2012 rating decision on appeal.  It subsequently reopened the claim and decided it on the merits in the May 2014 statement of the case. The preliminary question of whether a previously-denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of the fact that the RO reopened the claim.

Here, in an April 1998 rating decision, the RO denied the claim of entitlement to service connection for a low back disability because it found that the preponderance of the evidence was against a nexus between a low back disability and the Veteran's military service. There were no military service treatment records at the time of the 1998 decision and it is believed that any records that were being stored by the military were lost in a fire in 1973. Of record at that time were post-service treatment records and statements from the Veteran describing an in-service event, which he believed started his current low back disability. Although the evidence showed that the Veteran had a current low back disability, it was from a post-service incident at work in December 1996. The record documenting the December 1996 injury indicated that there was no past medical history prior to that time. The RO concluded that there was no evidence of a nexus between the post-service low back disability and the Veteran's military service in any of the medical records provided at the time.

The Veteran was notified of the RO's denial by an April 1998 letter and of his appellate rights. The Veteran did not submit new evidence nor did he appeal the decision within a year, and thus the April 1998 rating decision is final as to the evidence then of record, the issue of service connection for a low back disability is not subject to revision on the same factual basis. See 38 U.S.C. § 7105(c); see also 38 C.F.R. §§ 3.156(a), 20.1103. 

Since the April 1998 rating decision, the Veteran has submitted additional lay statements and medical evidence that he states supports his claim of a connection between the current low back disability and service. He made such contentions in a May 2012 supplemental claim specifying his disability to a low back disability. 

The evidence associated with the claims file since the April 1998 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement. To reiterate, at the time of the April 1998 rating decision, the evidence of record showed a current low back disability, which had been attributed to a post-service injury at work. There was no competent evidence of a nexus between the post-service low back disability and the Veteran's service.

The evidence added to the record includes in-service morning reports and post-service treatment records documenting other ailments and additional treatment for the Veteran's current low back disability, but does not establish a nexus between the current low back disability and service. This same type of information was provided and considered at the time of the April 1998 rating decision. 

The morning reports are service department records, which were not of record at the time of the April 1998 decision.  In this regard, the Board must consider the provisions of 38 C.F.R. § 3.156(c), which state that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. The morning reports establish military service only. In other words, it is not relevant to the issue of whether the Veteran injured his low back in service. These records contain no clinical findings either supportive or not supportive of the Veteran's claim. Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to morning reports added to the record, as they are not relevant to the issue at hand regarding whether the Veteran sustained an injury to his low back in service.

The lay statements alleging an in-service low back injury that is related to service are cumulative of evidence that was previously of record at the time of the April 1998 decision, as these same allegations were made at the time of the April 1998 rating decision. 

Accordingly, while the RO reopened the claim and denied it on the merits, the Board does not agree that new and material evidence has been received to reopen the claim.  Given that the evidence received since the April 1998 rating decision is not both new and material; reopening of the Veteran's claim of entitlement to service connection for a low back disability is not warranted. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a) (2017). 


ORDER

The petition to reopen the claim for service connection for a low back disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


